Citation Nr: 0718706	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-07 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include chronic anxiety and 
depression.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a chronic right 
ankle sprain.

6.  Entitlement to service connection for a chronic left 
ankle sprain.

7.  Entitlement to service connection for bilateral plantar 
fasciitis. 

8.  Entitlement to service connection for chronic 
pharyngitis/aphthous ulcer (claimed as spitting up blood), to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317 (2006).

9.  Entitlement to service connection for chronic chest pain, 
to include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

10.  Entitlement to a rating higher than 20 percent for 
degenerative joint disease of both knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1988 to August 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  

The claim for service connection for an acquired psychiatric 
disorder, to include chronic anxiety, depression and/or PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran developed a chronic low back strain during 
service, and has had continuity of symptomatology since that 
time.

2.  The preponderance of the evidence shows that the veteran 
does not currently have chronic bronchitis.

3.  The preponderance of the evidence shows that the veteran 
does not currently have a chronic right ankle sprain.

4.  The preponderance of the evidence shows that the veteran 
does not currently have a chronic left ankle sprain.

5.  The veteran developed bilateral plantar fasciitis during 
service, and has had continuity of symptomatology since that 
time.  

6.  There is no objective evidence that the veteran has 
chronic pharyngitis or an aphthous ulcer.

7.  There is no objective evidence that the veteran has 
chronic chest pain.  

8.  The veteran's degenerative joint disease of both knees 
results in painful motion but has not resulted in limitation 
of motion of either knee with flexion limited to less than 45 
degrees, or extension limited by more than 10 degrees, and 
has not resulted in instability or subluxation.


CONCLUSIONS OF LAW

1.  A chronic back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  A chronic right ankle sprain was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A chronic left ankle sprain was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.  Bilateral plantar fasciitis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Chronic pharyngitis/aphthous ulcer (claimed as spitting 
up blood) was not incurred in or aggravated by service, and 
may not be presumed to be due to an undiagnosed illness 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (2006).

7.  Chronic chest pain was not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2006).

8.  The criteria for an initial rating higher than 20 for 
degenerative joint disease of both knees are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2006); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-
04.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2002, December 2002, July 2003, August 
2003, March 2005 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letters adequately informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  In addition, a letter issued in October 2006 
included information regarding the assignment of initial 
ratings and effective dates.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For A Chronic Back 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The veteran's service medical records show that he was 
treated for complaints of back pain on many occasions.  For 
example, a service medical record dated in June 1993 reflects 
that the veteran was seen for low back pain which had been 
present for 14 days.  The assessment was mild lumbar strain.  
A Physical Profile form dated in February 2002 reflects that 
the veteran's duties were limited due to a lumbar muscle 
strain.  A service medical record dated in March 2002 
reflects that the veteran was seen for a diagnosis of chronic 
low back pain.  A physical profile form dated in March 2002 
shows that the veteran remained on limited duties due to knee 
pain and mechanical lower back pain.  It was indicated that 
this profile was permanent.  A record dated in April 2002 
shows that the veteran reported having recurrent back pain 
since January 2001.  The assessment was mechanical back pain.  
A service medical record dated in May 2002 reflects that the 
veteran was seen for a follow up on low back pain.  It was 
noted that his back was a little better.  The assessment was 
recurrent back pain - expect more improvement with 
compliance.  

Post service records reflect continuing problems with back 
pain.  For example, a VA treatment record dated in February 
2003 reflects that he was treated for low back pain.  A 
private medical treatment record dated in March 2003 reflects 
an assessment of lower back pain intermittent and chronic.  

Finally, a VA treatment record dated in November 2003 
reflects that the treating physician stated, in essence, that 
the veteran's current low back pain disability is possibly 
related to heavy lifting which the veteran was required to do 
in service.  

In this case, the service records provide support for the 
veteran's contention that he developed a chronic low back 
disorder in service.  The duration of the symptoms during 
service suggests a chronic disability.  The post service 
medical evidence and his contentions show that he continues 
to experience the same problems, and has established 
continuity of symptomatology.  Based on the foregoing 
evidence, the Board concludes that a chronic low back 
disorder was incurred in service.





II.  Entitlement To Service Connection For Chronic 
Bronchitis.

The veteran's service medical records reflect that he was 
treated in service for bronchitis.  For example, in May 1995, 
the veteran reported coughing up phlegm and blood for one 
week.  The assessment was possible reoccurring bronchitis.  

Significantly, however, the medical evidence shows that the 
veteran does not currently have chronic bronchitis.  In this 
regard, the veteran's post service medical treatment records 
do not reflect additional treatment for bronchitis.  In 
addition, the report of a general medical examination 
conducted by the VA in February 2005 shows that on 
inspection, palpation, percussion, and auscultation, the 
veteran's chest was normal.  The Court held in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) that a service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Accordingly, the Board concludes that chronic 
bronchitis was not incurred in or aggravated by service.  

III.  Entitlement To Service Connection For Chronic Right And 
Left Ankle Sprains.

The veteran's service medical records contain references to 
complaints pertaining to both the right and left ankles.  
Significantly, however, the preponderance of the evidence 
shows that the veteran does not have chronic right and left 
ankle sprains.  

The veteran's post service medical treatment records do not 
reflect complaints pertaining to the ankles.  The report of a 
joints examination conducted by the VA in June 2004 reflects 
that the veteran's gait was normal.  The report contains 
neither complaints nor diagnoses pertaining to the ankles.  
As noted above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Accordingly, the Board 
concludes that chronic right and left ankle sprains were not 
incurred in or aggravated by service.  




IV.  Entitlement To Service Connection For Bilateral Plantar 
Fasciitis.

The veteran's service medical records show that in December 
2001 the veteran was noted to have positive findings on 
examination of the calcaneus and arch of both feet.  The 
pertinent diagnosis was plantar fasciitis, bilateral.  

The post service medical evidence includes the report of a VA 
disability evaluation examination conducted in February 2005 
which reflects that, although no feet problems were noted on 
examination, the examiner concluded that the veteran reported 
symptoms consistent with plantar fasciitis of both feet.  

Resolving all reasonable doubt in favor of the veteran, the 
evidence reflects that the veteran developed bilateral 
plantar fasciitis during service, and has had continuity of 
symptomatology since that time.  Accordingly, the Board 
concludes that bilateral plantar fasciitis was incurred in 
service.  

V.  Entitlement To Service Connection For Chronic 
Pharyngitis/Aphthous Ulcer (Claimed As Spitting Up Blood), To 
Include Consideration As Due To An Undiagnosed Illness.

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

The Board has noted that the veteran's service medical 
treatment records reflect that he was seen in service in 
April 2002 for treatment of pharyngitis.  However, there is 
no objective evidence that the veteran currently has chronic 
pharyngitis or an aphthous ulcer.  A VA dental/oral 
examination conducted in November 2002 noted that the 
veteran's neck, lips, tongue, floor of mouth, palate and 
oropharynx were examined and had no apparent masses, lesions 
or edema.  Although a VA treatment record dated in May 2003 
noted that the veteran had reported having a sore throat and 
post nasal drip, the examiner attributed this to allergies 
rather than due to a chronic disorder.  The June 2004 VA 
examination showed the mouth had no ulceration and no growth.  
The February 2005 VA examination reflects that the mouth and 
throat were without abnormality.  These findings do not 
provide the kind of objective indications of a qualifying 
chronic disability to include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Accordingly, the Board 
concludes that chronic pharyngitis and/or an aphthous ulcer 
were not incurred in or aggravated by service, and may not be 
presumed to be due to an undiagnosed illness incurred in 
service.

VI.  Entitlement To Service Connection For Chronic Chest 
Pain, To Include Consideration As Due To An Undiagnosed 
Illness.

There is no objective evidence that the veteran has chronic 
chest pain.  The veteran's post-service medical treatment 
records do not reflect ongoing complaints of chest pain.  The 
VA examination reports are likewise negative.  As noted 
above, the veteran's chest was clear on examination.  The VA 
examiner in February 2005 specifically concluded that he 
found the veteran to have no evidence of an undiagnosed 
illness.  These findings do not provide the kind of objective 
indications of a qualifying chronic disability to include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Accordingly, the Board concludes that chronic chest pain was 
not incurred in or aggravated by service, and may not be 
presumed to have been due to an undiagnosed illness incurred 
in service.  

VII.  Entitlement To An Increased Rating For Degenerative 
Joint Disease Of Both Knees, Currently Rated As 20 Percent 
Disabling.

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The Board notes that the RO has assigned a 20 percent rating 
for both knees together based on the existence of X-ray 
evidence of arthritis and slightly limited motion of both 
knee joints.  The Board finds that the evidence does not 
reflect the presence of limitation of motion of the knee of 
sufficient severity to warrant a rating higher than 10 
percent for either knee.  The evidence shows that the knee 
disorders have not resulted in limitation of motion of the 
knee resulting in flexion to less than 45 degrees, and does 
not limit extension to more than 5 degrees.  Such levels of 
limitation are not shown on either the VA examinations or in 
the treatment records.  On the contrary, the report of a VA 
examination conducted in February 2005 shows that the veteran 
had full extension to zero degrees and full flexion to 140 
degrees.  Similarly, the VA examination report of June 2004 
noted that there was no range of motion abnormality in any 
joint.  A VA joints examination of June 2004 likewise found a 
normal range of motion of the knees.  Thus, the evidence does 
not indicate that a higher rating is justified when using 
actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
adequately reflects the weakness, fatigue and pain on use 
experienced by the veteran, given the minimal limitation of 
motion otherwise documented in the record.  See 38 C.F.R. 
§ 4.40 (a little used part of the musculoskeletal system (due 
to pain) may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity[,] or the like).  The VA examination reports do not 
reflect that the factors of additional functional loss due to 
pain, weakness, etc, are present to any significant degree.    
The VA examination in February 2005 noted that the veteran 
reported a subjective complaints of tenderness upon palpation 
of both knees, but there was no evidence of swelling, heat, 
redness or crepitus.  The Board also notes that there was no 
mention in that report of the knee motion being limited by 
pain, as the examiner noted was the case for the veteran's 
spine.  Accordingly, the criteria for an initial disability 
rating higher than 20 percent for bilateral arthritis of the 
knees are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the report of a VA examination 
conducted in February 2005 shows that examination of the 
knees showed no evidence of instability at either knee.  
Accordingly, a separate rating for instability or subluxation 
of the knee is not warranted.  Also, the disorder does not 
appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  


ORDER

1.  Service connection for a chronic back disorder is 
granted.

2.  Service connection for chronic bronchitis is denied.

3.  Service connection for a chronic right ankle sprain is 
denied.

4.  Service connection for a chronic left ankle sprain is 
denied.

5.  Service connection for bilateral plantar fasciitis is 
granted.  

6.  Service connection for chronic pharyngitis/aphthous ulcer 
(claimed as spitting up blood), to include consideration as 
due to an undiagnosed illness, is denied.

7.  Service connection for chronic chest pain, to include 
consideration as due to an undiagnosed illness, is denied.  

8.  A rating higher than 20 percent for degenerative joint 
disease of both knees is denied.  


REMAND

The veteran's service medical records reflect that he was 
treated for depression and anxiety during service in March 
1995 when he reported complaints of trouble sleeping for a 
few years due to being too anxious with a racing heart.  He 
also reported headaches.  The impression was depression 
verses anxiety disorder with poor sleep.  He was placed on 
medication.  A service medical assessment report dated in 
March 2002 also reflects that the veteran reported that he 
had frequent headaches, lack of sleep, fatigue, and anxiety.  

Post service VA treatment records reflect ongoing mental 
heath treatment.  For example, a VA record dated in January 
2004 reflects a diagnosis of PTSD with severe depression and 
psychotic features.

The veteran was afforded a VA neurological examination in 
July 2004 and a VA mental disorders examination in June 2004.  
However, the examination reports reflect seemingly 
inconsistent results.  The June 2004 mental disorders 
examination report reflects that the examiner concluded that 
the criteria for a diagnosis of a psychiatric disorder were 
not met.  However, the neurological disorders examination 
stated that the veteran apparently suffers from PTSD.  

The Board notes that the law requires that the VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  In order to resolve the conflicting 
evidence in this case, the Board finds that a psychiatric 
examination by a board of two or more psychiatrists is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
mental disorders examination by a board 
of two psychiatrists for the purpose of 
obtaining an opinion as to the likelihood 
that veteran currently has a psychiatric 
disorder which was incurred in or 
aggravated by service.  The claims file 
must be made available to the examiners 
in connection with the examination.  The 
examiners are requested to review the 
evidence contained in the claims file, 
including the above referenced service 
medical records, and offer an opinion 
which specifically addresses whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the appellant currently has a psychiatric 
disorder which is related to service, or 
whether such a connection to service is 
unlikely (i.e., less than a 50-50 
probability).  

2.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


